Citation Nr: 1508144	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and callouses.

2. Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome.

3. Entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the August 2009 rating decision, the RO also denied the Veteran's claim for a disability rating in excess of 10 percent for hypertension.  In his April 2010 notice of disagreement, the Veteran only expressed disagreement with the decisions regarding his bilateral carpal tunnel syndrome and his bilateral feet.  In an August 2014 rating decision, the RO granted service connection for bilateral palmar scars, rated as noncompensable, effective June 6, 2013.  To date the Veteran has not expressed disagreement with that decision.  Accordingly, those decisions are not currently before the Board.  

In the August 2014 rating decision, the RO also granted a disability rating of 10 percent for the Veteran's bilateral pes planus with plantar fasciitis and callouses, effective June 18, 2009.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim of entitlement to an increased disability rating for bilateral pes planus with plantar fasciitis and callouses is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Documents contained on the Veterans Benefits Management System (VBMS) include a September 2014 statement by the Veteran's attorney.  Other documents contained on VBMS and on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Currently of record are a July 2009 VA examination regarding the Veteran's carpal tunnel syndrome, a September 2010 VA examination of the Veteran's feet, June 2013 VA examinations of the Veteran's feet and peripheral nerves, and a September 2013 private examination report by Dr. J.M.M.  This medical evidence, as well as the lay evidence of record, indicates that the Veteran's service-connected bilateral carpal tunnel syndrome and bilateral pes planus have both increased in severity during the appeal period.  However, the Veteran has reported that he receives treatment for his bilateral carpal tunnel syndrome and feet at the Richmond VA Medical Center (VAMC).  See July 2009 Report of Contact; see also January 2015 attorney statement.  The only VA treatment records currently associated with the evidentiary record are dated up to April 2009, as well as a June 2010 podiatry record.  As the Board must determine whether the assignment of staged ratings is appropriate, as well as when increases in the severity of the Veteran's service-connected disabilities were factually ascertainable, on remand the AOJ should obtain all outstanding VA treatment records.

In January 2015, the Veteran's attorney submitted a December 2014 treatment note from Personal Footcare, LLC.  On remand, the AOJ should make appropriate efforts to obtain any outstanding relevant private treatment records, to include any further treatment at Personal Footcare, LLC.

In her September 2013 examination report and opinion, and her October 2014 follow-up opinion, Dr. J.M.M. noted the Veteran's reports that the severe pain in his wrists now affect his ability to perform his job duties, as he drops objects and has no strength in the hands to grasp, push, and pull.  The lay statements of record, as well as the Veteran's testimony before the Board, also include the Veteran's complaints of decreased grip strength bilaterally, as well as numbness in the hands and fingers.  Upon her examination in September 2013, Dr. J.M.M. reported the range of motions findings for the Veteran's right and left wrist, but noted generally "diminished sensation and strength in the wrists and hands bilaterally, with more pronounced deficits on the ulnar nerve distributions of the hands and wrists...Grip strength is diminished."  Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014), incomplete paralysis of the median nerve is rated depending on whether the incomplete paralysis is mild, moderate, or severe.  Accordingly, as Dr. J.M.M. has not indicated the severity of the Veteran's symptoms as manifestations of the severity of his carpal tunnel syndrome, to include the degree to which his sensation and strength are diminished, the Board finds the September 2013 examination report inadequate for rating purposes.  However, the Board notes that the Veteran, his attorney, as well as Dr. J.M.M., have raised concerns regarding the thoroughness of the Veteran's prior VA examinations.  Therefore, on remand the AOJ should afford the Veteran a new VA examination, with a new VA examiner, if possible, to determine the current severity of his right and left carpal tunnel syndrome.

Finally, the December 2014 treatment note from Personal Footcare, LLC sates that upon examination there was a positive Helbing Sign.  The Veteran's attorney states in his January 2015 statement that a positive Helbing Sign "is defined as malalignment of the Achilles tendon associated with valgus deformity of the os calcis."  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1712 (32d ed. 2012) ("medialward curving of the Achilles tendon as viewed from behind; seen in flatfoot.").  Upon examination by Dr. J.M.M. in September 2013, she noted that the Veteran's Achilles tendons were "extremely tight, likely in spasm, bilaterally, with marked pain on the bottom of both feet," but she did not note any displacement of the Achilles tendon.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5276 (50 percent disability rating for bilateral flatfoot includes the symptoms of "marked inward displacement and severe spasm of the tendo achillis on manipulation").  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the evidence submitted by the Veteran's attorney in January 2015 indicates the Veteran's bilateral pes planus has worsened since his last examination, on remand, a new VA examination is required to determine the current severity of the Veteran's bilateral pes planus.  Again, as the Veteran and Dr. J.M.M. have raised concerns regarding the thoroughness of the Veteran's prior VA examinations, the examination should be conducted by a new examiner, if possible.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private medical providers who have provided treatment for his bilateral pes planus and/or his right and left carpal tunnel syndrome.  The AOJ should make appropriate efforts to obtain any outstanding private treatment records, to include from Personal Footcare, LLC.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Roanoke VAMC dated from April 2009 to present.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left carpal tunnel syndrome.  If possible, the Veteran should be scheduled for an examination with an examiner other than those who performed his July 2009 and June 2013 VA examinations.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology.  The examiner should indicate the degree to which the Veteran experiences the symptoms of his right and left carpal tunnel syndrome, to include pain, decreased grip strength, decreased sensation, and numbness.

The examiner should address the prior VA and private examinations of record, to include any discrepancies between the June 2013 VA examination and Dr. J.M.M.'s September 2013 examination, as well as any discrepancies with the current examination findings.

The examiner should also address the lay evidence of record from the Veteran, his family members, and his co-workers regarding the symptoms and effects of the Veteran's bilateral carpal tunnel syndrome, as well as his resulting functional limitations.

The complete rationale for any opinion should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral pes planus with plantar fasciitis and callouses.  If possible, the Veteran should be scheduled for an examination with an examiner other than those who performed his September 2010 and June 2013 VA examinations.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should address the prior VA and private examinations of record, to include any discrepancies between the June 2013 VA examination and Dr. J.M.M.'s September 2013 examination, as well as any discrepancies with the current examination findings.

The examiner should also address the lay evidence of record from the Veteran, his family members, and his co-workers regarding the symptoms and effects of the Veteran's bilateral pes planus with plantar fasciitis and callouses, as well as the resulting functional limitations.

The complete rationale for any opinion should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should conduct any other development deemed appropriate.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

